ON REHEARING
PER CURIAM.
We deny the appellee’s motion for rehearing. However, we withdraw our opin*710ion of December 16, 1987, and substitute the following revised opinion:
On the authority of Holl v. Talcott, 191 So.2d 40 (Fla.1966), we reverse the summary final judgment and the resulting cost judgment entered in favor of the appellee, Frank Plano d/b/a Gulfstream Masonry (Plano), against the appellant Robert James (James). A genuine issue of material fact remains as to whether the wall that collapsed resulting in injury to James was negligently constructed by Plano. For this reason, the summary final judgment entered against Milord Development Corporation on its cross claim for contribution and common law indemnity is also reversed.
REVERSED AND REMANDED.
ANSTEAD, GUNTHER and STONE, JJ., concur.